Citation Nr: 1108509	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-32 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a jaw or dental condition, to include temporomandibular joint syndrome (TMJ).

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for right knee menisectomy.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for left knee menisectomy.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee, that denied the Veteran's claims.  The Veteran filed a notice of disagreement dated in January 2009, and the RO issued a statement of the case dated in August 2009.  The Veteran filed a substantive appeal in August 2009.  

After the August 2009 statement of the case, the Veteran submitted medical evidence related to her hearing loss claim.  This evidence was not accompanied by a waiver of initial RO consideration.  However, as this issue is being remanded for additional development, no separate remand for initial RO consideration is required in this case.  

The issues of entitlement to service connection for hearing loss and TMJ are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in November 1991, the RO denied the Veteran's claim of entitlement to service connection for left and right knee menisectomy.

2.  The evidence received since the November 1991 RO decision, by itself or in connection with previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for left and right knee menisectomy.


CONCLUSIONS OF LAW

1.  A November 1991 RO decision that denied entitlement to service connection for left and right knee menisectomy is a final decision.  38 U.S.C.A. §§ 7105 (c) (West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

2.  The evidence received subsequent to the November 1991 RO decision is new but not material, and the request to reopen the Veteran's claim of entitlement to service connection for left and right knee menisectomy is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1103 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that a letter dated in March 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter notified the Veteran of the evidence and information necessary to substantiate her claims and informed her of her and VA's respective responsibilities in obtaining such evidence. 

In terms of the Veteran's new and material claims, the Board observes that the March 2008 letter specifically notified the Veteran that her claims of entitlement to service connection for right and left knee menisectomy had previously been denied on the basis that the conditions were not incurred in and were not caused by military service.  As such, the letter stated that the Veteran needed to submit new and material evidence in support of her claims that related to this fact.  The RO explained that new evidence was evidence submitted to the RO for the first time; and material evidence was existing evidence that pertained to the Veteran's previous denial of service connection.  The RO also informed the Veteran that new and material evidence must raise a reasonable possibility to substantiate the claims.  Kent v. Nicholson, 20 Vet App. 1 (2006).  The letter was sent prior to the initial adjudication of the Veteran's claims.  But even if it had been sent after the initial adjudication, the Board finds that a belated notice would not be prejudicial to her since the Veteran was provided adequate notice, her claims were readjudicated, and the Veteran was provided a Statement of the Case explaining the readjudication of her claims.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In addition to the foregoing, the Board observes that the Veteran's service treatment records, VA treatment records, and private medical records have been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with her knee claims.  With respect to these claims, however, unless new and material evidence is submitted, the duty to assist an appellant does not include a VA examination. 38 C.F.R. § 3.159(c)(4)(iii).  

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against reopening the Veteran's knee claims.  As such, any questions as to the appropriate disability ratings or effective dates to be assigned to these claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Claim

The Veteran contends that she is entitled to service connection for right and left knee menisectomy.  The Veteran's claims were previously denied in November 1991.  At that time of the previous decision, the RO found that the Veteran's physical examination in February 1986 noted bilateral knee menisectomies.  The RO found that the bilateral knee disability did not increase in severity during service.  The RO concluded that the Veteran's knee conditions existed prior to service without evidence of aggravation beyond normal progression. 

Since November 1991, the Veteran's claims file contains VA and private treatment records, and statements submitted by the Veteran in connection with the claims.  The medical records note that the Veteran was seen in April 2008 for complaints of left knee pain.  The physician noted a history of prior lateral menisectomy in 1979 or 1980 , bilateral knees, arthroscopic diagnostic procedure followed by open lateral menisectomy.  The Veteran was noted to have done well after the surgery, but that over the past several years she had developed gradual onset of knee pain, more so on the left than right.  Over the past several months, the Veteran reported symptomatic flares about one a seek without injury and occasional grating sensation.  X-rays of the left knee indicated early spur formation lateral tibial plateau, otherwise no evidence of fracture, dislocation, subluxation, or major arthritic changes.  Impression was 28 years status post lateral menisectomy bilateral knees with symptomatic left knee progressive symptoms over the past several years; osteoarthritis by x-ray.  Other records note a history of knee surgery in 1979/80 with current complaints of knee pain.  Other medical records do not address the Veteran's knee issues, but rather concentrate on other medical problems, such as allergic rhinitis.  These records do not contain evidence indicating that the Veteran's knee conditions status post bilateral menisectomy had increased in severity in service or were otherwise aggravated beyond natural progression by the Veteran's active military service.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed her claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

As set forth above, the evidence associated with the claims file since the November 1991 RO decision consists of  VA and private treatment records, and statements submitted by the Veteran in connection with the claims.  This evidence is new evidence, in that it was not previously physically of record at the time of the November 1991 decision.  However, the evidence is not "material evidence" since it basically reiterates the Veteran's prior contentions already of record.  This evidence reflects that the Veteran has current complaints of knee pain in the past several years, more in the left than right, with early osteoarthritis of the left knee by x-ray.  The records note the Veteran's history of bilateral knee menisectomy prior to active duty, but do not indicate that there was any aggravation of the knees in service.  Rather, the evidence indicates that the knees were doing well up until the past few years.  The evidence therefore does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims.  Without such evidence, there is no reasonable possibility of substantiating the Veteran's knee claims.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

The Board notes that the Veteran has contended on her own behalf that her complaints of knee pain are related to her military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current complaints of knee pain and aggravation of her preexisting bilateral knee menisectomy in service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Further, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

The Board finds that the evidence added to the record since November 1991 is cumulative of the evidence previously considered by the RO at that time and does not relate to an unestablished fact necessary to substantiate the claims and, therefore, does not raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156.  

For these reasons, the Board finds the new evidence of record is not material to the Veteran's claim of entitlement to service connection for left and right knee menisectomy.  As such, the Veteran's claims are not reopened; and the appeal is denied.


ORDER

New and material evidence sufficient to reopen a claim of entitlement to service connection for right knee menisectomy has not been received, and the appeal is denied. 

New and material evidence sufficient to reopen a claim of entitlement to service connection for left knee menisectomy has not been received, and the appeal is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims of entitlement to service connection for hearing loss and TMJ.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Regarding the Veteran's claim of entitlement to service connection for hearing loss, the Board notes that the Veteran was afforded a VA examination in June 2008.  The June 2008 examiner also submitted a September 2008 addendum opinion.  In the June 2008 examination, the Veteran was found to have bilateral hearing loss for VA purposes.  38 C.F.R. § 3.385.  An opinion was not requested and the examiner noted that the claims file was not available for review.  

Subsequently, the RO requested an opinion.  In September 2008, the VA examiner submitted an addendum report.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the report.  The examiner then noted that the Veteran had undergone a series of audiograms in service and that these indicated hearing within normal limits in both ears.  The examiner also indicated that the Veteran had reported hearing loss beginning 6 months prior to the June 2008 examination.  The examiner then determined that, due to the long period of time between the Veteran's discharge from the military and the onset of hearing loss symptoms, it would seem less than likely that the hearing loss that the Veteran has now was the result of her military service.  

Since the September 2008 report, the Veteran submitted additional medical evidence in connection with her claim.  She has also submitted statements, including in January 2009, indicating that her hearing loss is worsening and that, contrary to the June and September 2008 VA examination reports, the hearing loss started a long time ago, after service, and not just 6 month prior to the June 2008 VA examination report.  

Based on the foregoing, the Board concludes that this matter must be remanded and that, upon remand, the RO should arrange for the Veteran's claims folder to be reviewed by the VA examiner who prepared the June and September 2008 VA examination reports (or a suitable substitute if this examiner is unavailable), for the purpose of preparing an addendum that specifically addresses whether the Veteran's hearing loss had its onset in service, or is otherwise the result of her military service.  In preparing an addendum report, the examiner should specifically address the new evidence received since September 2008 and should comment on the Veteran's statement that, contrary to the notations in the June and September 2008 reports, her hearing loss started a long time ago, after service, and not just 6 month prior to the June 2008 VA examination report. 

With respect to the Veteran's claim for TMJ, the Board notes that the Veteran was seen in October 1990 with complaints of TMJ symptoms.  Tenderness was noted over the temporomandibular joint with the Veteran able to open her mouth with guarding.  The assessment was TMJ syndrome - ST resolved.  After service, the Veteran's medical records indicate that in April 2008, the Veteran reported some TMJ symptoms.  She was assessed with TMJ. 

Based on the foregoing, the Veteran should be afforded a VA examination in order to determine whether the Veteran currently has a jaw or dental condition, to include TMJ, and whether this condition had its onset in service.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist additionally includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Finally, while on remand, all outstanding treatment records from the Nashville VA Medical Center dated from March 2008 to the present should be obtained for consideration in the Veteran's appeal.  The AOJ should also take into consideration all the evidence of record dated since the most recent supplemental statement of the case or statement of the case in readjudicating her claims.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from the Nashville VA Medical Center dated from March 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran's claims file and a copy of this remand should be returned to the examiner who prepared the June and September 2008 VA audiological examination reports for an addendum opinion regarding whether it is at least as likely as not that the Veteran's current hearing loss is related to her military service.  

In offering his opinion, the examiner is requested to fully review the claims file, to include the medical records submitted by the Veteran since September 2008, as well as the Veteran's lay statements regarding service incurrence and continuity of symptomatology of her hearing loss.  Specifically the examiner should comment on the Veteran's January 2009 statement that, contrary to the notation in the June and September 2008 VA examination reports, her hearing loss started a long time ago, after service, and not just 6 month prior to the June 2008 VA examination report.  

If the June and September 2008 examiner is unavailable, an appropriate medical professional should be solicited to render the requested opinion.  If any examiner cannot offer an opinion without examining the Veteran, she should be scheduled for the appropriate examination.

3.  After the above development has been completed, the RO should schedule the Veteran for an appropriate VA examination in order to determine the nature and etiology of any jaw or dental disability, to include TMJ, found to exist.  The claims file and a separate copy of this remand must be provided to the examiner for review in conjunction with the examination, the receipt of which should be acknowledged in the examination report.  Any evaluations, studies, and tests deemed necessary by the examiner should be conducted.  

Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran currently have a jaw or dental disorder, to include TMJ?  If so, state the diagnosis or diagnoses. 

(b)  If the examiner finds that the Veteran has a jaw or dental disorder, to include TMJ, did such disorder have its onset during active duty, within one year of active duty, or is such condition otherwise related to the Veteran's military service?  In this regard, the examiner is asked to comment on the Veteran's service and post-service medical treatment records, to include the October 1990 treatment report.  

In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the most recent supplemental statement of the case or statement of the case.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


